DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s amendments, in the response filed November 8, 2022, have been entered.  Claims 17-20 have been cancelled and the restriction contained in the office action mailed September 21, 2022 is moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 2 and 13 is a relative term which renders the claim indefinite. The term “substantially random fiber orientation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how random the fiber orientation needs to be in order to be considered “substantially random fiber orientation.”
Claim 3 recites the limitation "the fiber mat insulation layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  A fiber mat insulation layer has not been previously recited.  A “based insulation layer” has been previously recited as well as a “braided glass outer fabric layer”.  It is unclear is the fiber mat insulation refers to the base insulation layer or the braided outer fabric layer or a different layer altogether.  If referring to the base insulation layer, it is unclear if claim 3 intends to further limit the base insulation layer to include a fiber mat insulation.  Claim 2 does positively recite a fiber mat insulation layer, however, claim 3 is not dependent upon claim 2.
Claims 14-16 are rejected based on their dependency on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a0(1) as being anticipated by US Pub. No. 2013/0306186 to Goulet.
Regarding claim 12, Goulet teaches a multi-layer exhaust system (exhaust insulation system) comprising an inner layer of insulation (base insulation layer), a tape wrap made of polyimide film wrapped around metal foil layer which is disposed on the outside of the braided inner layer(s) (polyimide compression layer at least partially surrounding the base insulation layer), and an outer cover layer that is preferably a knitted tube (knit outer fabric layer) that fits around the other, underlying layers formed of glass fibers and treated with a fluorocarbon to reduce the penetration of fluids into the cover (Goulet, abstract, para 0021-0030, Fig. 5-6), reading on a knit outer fabric layer, wherein the fabric is impregnated with a resin, specifically a fluorocarbon.  As the fluorocarbon reduces penetration of fluids, the fabric is necessarily at least partially impregnated with the fluorocarbon resin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goulet, as applied to claim 12 above, in view of US Pub. No. 2015/0362119 to Parks.
Regarding claim 13, Goulet teaches although the inner layer of the sleeve is preferably made from a braided layer, other textile construction may be used as desired (Goulet, para 0023).
Goulet does not explicitly teach the inner layer including a fiber mat insulation having substantially random fiber orientation within a plane of the mat.
However, Parks teaches an insulation product comprising an insulation layer, such as nonwoven fiberglass, woven fiberglass, or formed of glass fiber and teaches other embodiment using a nonwoven insulation layer formed by an airlaid process using premade fiber of glass that are scattered into a random orientation (Parks, abstract, para 0025), reading on a fiber mat insulation layer having substantially random fiber orientation within a plane of the mat.  Parks teaches the insulation product being used in a number of applications such as pipe insulation wrap (Id., para 0031).
It would have been obvious to one of ordinary skill in the art before thee effective filing date to form the system of Goulet, wherein the inner layer insulation is an airlaid nonwoven of randomly oriented glass as taught by Parks, motivated by the desire of using conventionally known insulation layers made of glass fibers predictably suitable for use in insulation applications, such as wrapping pipe or elongated members.
Regarding claim 14, the prior art combination teaches the tape wrap disposed about the outer surface of a metal foil which is on top of the inner layer (base insulation layer) and shown as spirally wrapped (Goulet, para 0024, 0028, Fig. 5-6), reading on the polyimide compression layer includes a spiral band of polyimide wrapped around the base insulation layer.

Claims 1, 3-4, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2013/0306186 to Goulet in view of US Pub. No. 2004/0145091 to Willig.
Regarding claims 1, 3-4, and 10-11, Goulet teaches a multi-layer exhaust system (exhaust insulation system) comprising an inner layer of insulation (base insulation layer), a tape wrap made of polyimide film wrapped around metal foil layer which is disposed on the outside of the braided inner layer(s) (polyimide compression layer at least partially surrounding the base insulation layer), and an outer cover layer that is preferably a knitted tube (knit outer fabric layer) that fits around the other, underlying layers formed of glass fibers and treated with a fluorocarbon to reduce the penetration of fluids into the cover (Goulet, abstract, para 0021-0030, Fig. 5-6), reading on a knit outer fabric layer, wherein the fabric is impregnated with a resin, specifically a fluorocarbon.  As the fluorocarbon reduces penetration of fluids, the fabric is necessarily at least partially impregnated with the fluorocarbon resin.  
Goulet does not teach the outer layer being a braided glass outer fabric layer (claim 1), such as a biaxially braided glass fiber fabric (claim 11).
However, Willig teaches a braided reinforcing layer of high strength fiber, such as glass fibers, in the form of a braided tubular sock (Willig, para 0007, 0009, 0013).  Willig teaches the braided sock can be stretched or compressed to fit tightly onto a surface regardless of the exact shape (Id., para 0033).  Willig teaches the sock being bi-axial braided, which can be produced inexpensively in long lengths and can be cut to a desired length (Id.).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the element of the prior art combination, wherein the outer layer is biaxially braided as taught by Willig is used as the braid type, motivated by the desire to use conventionally known fiber formation patterns predictably suitable for use in tubular socks, or sleeve, for reinforcement as well as by the desire to use patter that can be produced inexpensively in long length that can be cut to a desired length and that can be stretched or compressed to fit tightly onto a surface regardless of the exact shape.
Regarding claim 3-4, the prior art combination teaches the tape wrap disposed about the outer surface of a metal foil which is on top of the inner layer (base insulation layer) and shown as spirally wrapped (Goulet, para 0024, 0028, Fig. 5-6), reading on the polyimide compression layer includes a spiral band of polyimide wrapped around the base insulation layer.  As it is wrapped around the inner layer, it would necessarily provide a level of compression to the base insulation layer.
Regarding claim 10, the prior art combination teaches the system comprising stainless steel band clamps for affixing the exhaust system sleeve to a pipe shown on outer lends of the outer layer (Goulet, para 0027, Fig. 6), reading on the system further including retaining bands on ends of the outer fabric layer to clamp the exhaust system, to an exhaust pipe.

Claims 1, 3-4, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goulet, as applied to claim 12, in view of Willig, as applied to claims 1, 3-4, and 10-11, further in view of US Pub. No. 2014/0342107 to Frommelt and USPN 4,239,063 to Long.
Regarding claims 1, 3-4, and 8-12, in the event that Goulet does not teach with sufficient specificity the outer layer being resin impregnated, and does not teach the fabric being impregnated with a thermoset resin  (claim 8), specifically a phenolic thermoset resin (claim 9).  Frommelt teaches a hollow cylindrical heat shield comprising at least one fiber structure, such as twines impregnated with matrix, yarns impregnated with matrix, roving impregnated with matrix, woven fabrics impregnated with matrix, and knitted fabrics impregnated with matrix, wherein the matrix including phenol resins  (Frommelt, abstract, para 0012-0013).  Frommelt teaches the at least one layer made of fiber provides improved mechanical stability (Id., para 0009).  Frommelt teaches that the fibers are sensitive to laterally acting forced and are thus protected by the matrix material and teaches the matrix material effectively protects fiber against acting forces and additionally is stable at temperature occurring during use (Id., para 0013).  Long also teaches a sleeve that is knitted or woven from conventional materials that is resin impregnated and fabricated as a continuous unseamed sleeve for a manifold that is insulated (Long, abstract).  Long teaches the choice of resin, yarn, stitch or weave, and cur procedure is independent of the invention (Id., col. 2 lines 34-36).  Long teaches the sleeve being impregnated with an uncured resin such as conventional phenolic resins and then being cured (Id., col. 2 lines 27-31).  Long teaches the resin later being cured in place and the sleeve being lightweight, seamless, reinforced with continuous full depth fibers, and has the added features of not requiring pre or post installation machining or exotic installation techniques (Id., col. 2 lines 10-18).  Long teaches the sleeve being used in hot and cold service (Id., col. 2 lines 63-65) and protecting the mandrel it encompass and prevents it from being eroded away by gases or fluid (Id., col. 2 lines 65-68), reading on the sleeve being a protective sleeve.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the system of Goulet, wherein the outer layer is impregnated with a resin, such as a phenolic resin, as taught by Frommelt and Long, motivated by the desire of forming conventionally known materials predictably suitable for use in sleeve used for heat shielding or insulating purposes as well as to protect the fibers in the layer from forces, ensure stability, and protect against erosion.

Claims 2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goulet in view of Willig, Fonmelt, and/or Long, as applied to claims 1, 3-4, and 8-12, further in view of US Pub. No. 2015/0362119 to Parks.
Regarding claims 2 and 13-14, the prior art combination teaches although the inner layer of the sleeve is preferably made from a braided layer, other textile construction may be used as desired (Goulet, para 0023).
The prior art combination does not explicitly teach the insulating material including a fiber mat insulation having substantially random fiber orientation within a plane of the mat.
However, Parks teaches an insulation product comprising an insulation layer, such as nonwoven fiberglass, woven fiberglass, or formed of glass fiber and teaches other embodiment using a nonwoven insulation layer formed by an airlaid process using premade fiber of glass that are scattered into a random orientation (Parks, abstract, para 0025), reading on a fiber mat insulation layer having substantially random fiber orientation within a plane of the mat.  Parks teaches the insulation product being used in a number of applications such as pipe insulation wrap (Id., para 0031).
It would have been obvious to one of ordinary skill in the art before thee effective filing date to form the system of the prior art combination, wherein the insulation is the airlaid nonwoven of randomly oriented glass as taught by Parks, motivated by the desire of using conventionally known insulation layers made of glass fibers predictably suitable for use in insulation applications, such as wrapping pipe or elongated members.

Claims 5-17 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goulet in view of Willig, Frommelt, Long, and/or Parks, as applied to claims 1-4, and 8-14, further in view of USPN 6,905,566 to Pitzer.
Regarding claims 5-7 and 15-16, teaches the glass layers being 0.2 inches thick and additional layers may be used depending on the application and specification of the desired insulting sleeve (Gou, para 0023).  The prior art combination is silent with regards to the percent compression and the resultant thickness.
However, Pitzer teaches a tubular element surrounded by an insulating material  48a and 48b (base insulation layer) which is wrapped by and in a tape-like material 54 (middle layer at least partially surrounding the base insulation layer) that holds and compresses the insulating material to a desired diameter, preferably with an outer jacket 60 (braided outer fabric layer) applied over the tape-like material that can be braided (Pit, abstract, Fig. 4, col. 6 lines 62- col. 7 line 6).  Pit teaches the insulating material preferably being made of flexible, compressible fiberglass or mineral wool (Id., col. 7 lines 7-10).  Pitzer teaches the tape-like material preferably being applied under adjustable preset tension to compress the insulating material onto the tube to conform to a predetermined diameter compatible with the outside diameter of the tube and the thickness and compressibility of the flexible insulating material (Pitzer, col. 7 lines 52-58).  Pitzer  teaches the predetermined diameter is based on the required thermal conductivity (Id., col. 7 lines 59-64).  Therefore, the prior art combination established the degree of compression and thickness of the insulation as being a result effective variable based upon the desired thermal conductivity.   It would require routine experimentation to determine the optimum value of a result effective variable, such as degree of compression and layer thickness, in the absence of a showing of criticality in the claimed invention.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Pitzer to adjust and vary the degree of compression and thickness of the insulation layer in order to achieve the desired thermal conductivity. Additionally, Goulet already establishes the layer being greater than 0.2 inches, based upon application and desire insultation. The use of phenolic thermoset resin is already taught by the prior art above (claim 16).

Claims 1, 3-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 6,905,566 to Pitzer in view of US Pub. No. 2014/0342107 to Frommelt, USPN 4,239,063 to Long, and US Pub. No. 2013/0306186 to Goulet.
Regarding claims 1, 3-10, and 12, Pitzer teaches a tubular element surrounded by an insulating material  48a and 48b (base insulation layer) which is wrapped by and in a tape-like material 54 (middle layer at least partially surrounding the base insulation layer) that holds and compresses the insulating material to a desired diameter, preferably with an outer jacket 60 (braided outer fabric layer) applied over the tape-like material that can be braided (Pitzer, abstract, Fig. 4, col. 6 lines 62- col. 7 line 6).  Pitzer teaches the insulating material preferably being made of flexible, compressible fiberglass or mineral wool (Id., col. 7 lines 7-10), reading on the base insulation layer being a fiber mat insulation layer. Pitzer teaches the tape-like material being a metalized or non-metalized polymeric tape or strip (Id., col. 8 lines 7-9).  Pitzer teaches the outer jacket provides weather protection (Id., col. 4 lines 58-61).
Pitzer does not explicitly teach the outer braided jacket being a braided glass outer fabric layer, wherein the fabric is impregnated with a resin (claim 1), such as a thermoset (claim 8), specifically a phenolic thermoset resin (claim 9) or the jacket being a knit outer fabric layer impregnated with a resin (claim 12).
However, Frommelt  teaches a hollow cylindrical heat shield comprising at least one fiber structure, such as twines impregnated with matrix, yarns impregnated with matrix, roving impregnated with matrix, woven fabrics impregnated with matrix, and knitted fabrics impregnated with matrix, wherein the matrix including phenol resins  (Frommelt, abstract, para 0012-0013).  Frommelt teaches the at least one layer made of fiber provides improved mechanical stability (Id., para 0009).  Frommelt teaches that the fibers are sensitive to laterally acting forced and are thus protected by the matrix material and teaches the matrix material effectively protects fiber against acting forces and additionally is stable at temperature occurring during use (Id., para 0013).  Long also teaches a sleeve that is knitted or woven from conventional materials that is resin impregnated and fabricated as a continuous unseamed sleeve for a manifold that is insulated (Long, abstract).  Long teaches the choice of resin, yarn, stitch or weave, and cur procedure is independent of the invention (Id., col. 2 lines 34-36).  Long teaches the sleeve being impregnated with an uncured resin such as conventional phenolic resins and then being cured (Id., col. 2 lines 27-31).  Long teaches the resin later being cured in place and the sleeve being lightweight, seamless, reinforced with continuous full depth fibers, and has the added features of not requiring pre or post installation machining or exotic installation techniques (Id., col. 2 lines 10-18).  Long teaches the sleeve being used in hot and cold service (Id., col. 2 lines 63-65) and protecting the mandrel it encompass and prevents it from being eroded away by gases or fluid (Id., col. 2 lines 65-68), reading on the sleeve being a protective sleeve.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the element of Pitzer, wherein the outer layer is impregnated with a resin, such as a thermoet phenolic resin, as taught by Frommelt and Long, motivated by the desire of forming conventionally known materials predictably suitable for use in sleeve used for heat shielding or insulating purposes as well as to protect the fibers in the layer from forces, ensure stability, and protect against erosion.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the element of Pitzer, wherein the outer layer is a knitted outer fabric layer as taught by long and Frommelt, motivated by the desire of using conventionally known sleeve materials predictably suitable for use in heat shielding or insulating purposes.
The prior art combination does not explicitly teach the tape-like material being polyimide. However, Goulet teaches a multi-layer exhaust system including an inner layer of insulation  (base insulation layer), a tape wrap made of high temperature film, such as a polyimide film wrapped, around metal foil layer which are disposed on the outside of the braided inner layer(s), and an outer cover layer (Goulet, abstract, para  0021-0030).  Goulet teaches a metal foil being disposed between the insulation and the knit cover to improve insulation performance and reduce the rate of fluid adsorption into the insulation layers (Id., para 0011).  Goulet teaches it may be desirable to include a high temperature film disposed about an outer side of the metal foil layer in order to protect the metal foil layer from oxidation and teaches suitable high-temperature films including polyimide (Id., para 0013).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the element of the prior art combination, wherein the tape-like material is polyimide as taught by Goulet, motivated by the desire if using conventionally known film, or tape-like materials, predictably suitable for use is insulating system wrapped around an inner glass fiber layer with a cover over top as well as the desire to use material that is high temperature and able to protect the metal is present from oxidation.
Regarding the “exhaust insulation system” preamble recited in claims 1-16, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Since the prior art teaches a substantially similar structure and composition as claimed, and since a “exhaust insulation system” does not impute a specific structure absent from the prior art, the invention of the prior art appears to be capable of the claimed intended use recited.  A tubular element can be part of an exhaust system and the material is taught as containing insulation, therefore the material is an insulation system, capable of being part of or used for an exhaust system.
Regarding claims 3-4, the prior art combination teaches the tape wrap disposed about the outer surface of a metal foil which is on top of the inner layer (base insulation layer) and shown as spirally wrapped (Goulet, para 0024, 0028, Fig. 5-6), reading on the polyimide compression layer includes a spiral band of polyimide wrapped around the base insulation layer.  As it is wrapped around the inner layer, it would necessarily provide a level of compression to the base insulation layer.
Regarding claims 5-7, the prior art combination teaches the tape-like material preferably being applied under adjustable preset tension to compress the insulating material onto the tube to conform to a predetermined diameter compatible with the outside diameter of the tube and the thickness and compressibility of the flexible insulating material (Pitzer, col. 7 lines 52-58).  The prior art combination teaches the predetermined diameter is based on the required thermal conductivity (Id., col. 7 lines 59-64).  Therefore, the prior art combination established the degree of compression and thickness of the insulation as being a result effective variable based upon the desired thermal conductivity.   It would require routine experimentation to determine the optimum value of a result effective variable, such as degree of compression and layer thickness, in the absence of a showing of criticality in the claimed invention.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Pitzer to adjust and vary the degree of compression and thickness of the insulation layer in order to achieve the desired thermal conductivity. 
Regarding claim 10, the prior art combination teaches the system comprising stainless steel band clamps for affixing the exhaust system sleeve to a pipe shown on outer lends of the outer layer (Goulet, para 0027, Fig. 6), reading on the system further including retaining bands on ends of the outer fabric layer to clamp the exhaust system, to an exhaust pipe.  It would have been obvious to one of ordinary skill in the before the effective filing date form the element of the prior art combination, wherein the element further includes the clamps of Goulet, motivated by the desire of using conventional parts predictably suitable for insulating system and to affix the outer sleeve to a pipe or elongated member.

Claim 2 and 13-16 is rejected under 35 U.S.C. 103 as being unpatentable over Pitzer in view of Frommelt, Long, and Goulet, as applied to claims 1, 3-10, and 12 above, further in view of US Pub. No. 2015/0362119 to Parks.
Regarding claims 2 and 13, the prior art combination teaches the insulating material being fiberglass or other flexible types of thermal insulation (Pitzer, col. 4 lines 12-15).  The prior art combination does not explicitly teach the insulating material including a fiber mat insulation having substantially random fiber orientation within a plane of the mat.
However, Parks teaches an insulation product comprising an insulation layer, such as nonwoven fiberglass, woven fiberglass, or formed of glass fiber and teaches other embodiment using a nonwoven insulation layer formed by an airlaid process using premade fiber of glass that are scattered into a random orientation (Parks, abstract, para 0025), reading on a fiber mat insulation layer having substantially random fiber orientation within a plane of the mat.  Parks teaches the insulation product being used in a number of applications such as pipe insulation wrap (Id., para 0031).
It would have been obvious to one of ordinary skill in the art before thee effective filing date to form the system of the prior art combination, wherein the insulation is the airlaid nonwoven of randomly oriented glass as taught by Parks, motivated by the desire of using conventionally known insulation layers made of glass fibers predictably suitable for use in insulation applications, such as wrapping pipe or elongated members.
Regarding claim 14, the prior art combination teaches the tape wrap disposed about the outer surface of a metal foil which is on top of the inner layer (base insulation layer) and shown as spirally wrapped (Goulet, para 0024, 0028, Fig. 5-6), reading on the polyimide compression layer includes a spiral band of polyimide wrapped around the base insulation layer.
Regarding claim 15, the prior art combination teaches the tape-like material preferably being applied under adjustable preset tension to compress the insulating material onto the tube to conform to a predetermined diameter compatible with the outside diameter of the tube and the thickness and compressibility of the flexible insulating material (Pitzer, col. 7 lines 52-58).  The prior art combination teaches the predetermined diameter is based on the required thermal conductivity (Id., col. 7 lines 59-64).  Therefore, the prior art combination established the degree of compression and thickness of the insulation as being a result effective variable based upon the desired thermal conductivity.   It would require routine experimentation to determine the optimum value of a result effective variable, such as degree of compression and layer thickness, in the absence of a showing of criticality in the claimed invention.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Pitzer to adjust and vary the degree of compression and thickness of the insulation layer in order to achieve the desired thermal conductivity. 
Regarding claim 16, the prior art combination teaches the resin being a thermoset phenolic resin (Frommelt, abstract, para 0012-0013; Long, col. 2 lines 27-31).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pitzer in view of Frommelt, Long, and Goulet, as applied to claims 1, 3-10, and 12 above, further in view of US Pub. No. 2004/0145091 to Willig.
Regarding claim 11, the prior art combination is silent with regards to the specific type of braid.  However, Willig teaches a braided reinforcing layer of high strength fiber, such as glass fibers, in the form of a braided tubular sock (Willig, para 0007, 0009, 0013).  Willig teaches the braided sock can be stretched or compressed to fit tightly onto a surface regardless of the exact shape (Id., para 0033).  Willig teaches the sock being bi-axial braided, which can be produced inexpensively in long lengths and can be cut to a desired length (Id.).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the element of the prior art combination, wherein the biaxially braid pattern of Willig is used as the braid type, motivated by the desire to use conventionally known braid patterns predictably suitable for use in tubular socks, or sleeve, as well as by the desire to use patter that can be produced inexpensively in long length that can be cut to a desired length and that can be stretched or compressed to fit tightly onto a surface regardless of the exact shape.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2020/0217443 to Lubenow teaches an insulated vehicle exhaust tube (exhaust insulation system) comprising an insulating sleeve, a restraining material such as a plastic or fabric wrapped around portions of the insulating sleeve, and a protective cover.  US Pub. No. 2007/0114055 to Herborth teaches insulating an article (insulation system) comprising surrounding at least a portion of the article with an insulating layer, an outer protective sheath to surround the insulating layer, and shrinking the outer protective sleeve around the insulating layer.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789